Citation Nr: 1220831	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-16 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left wrist disability; and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right and left foot frostbite; and if so, whether the claim should be granted.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for right and left foot frostbite.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral shoulder disability.

7.  Entitlement to service connection for back disability.

8.  Entitlement to service connection for residuals of pilonidal cyst on tailbone.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2012.  A transcript of this hearing is associated with the claims file.  At this hearing, the Veteran submitted additional evidence that had not been considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2011).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for left wrist disability, right and left foot frostbite, hypertension, bilateral shoulder disability, back disability, and residuals of pilonidal cyst on tailbone are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for left wrist disability was denied in an unappealed August 2005 rating decision based on the determination that the medical evidence of record failed to show that this disability had been clinically diagnosed. 

2.  Evidence received since the August 2005 decision relates to an unestablished fact necessary to substantiate the claim for service connection for left wrist disability, is not cumulative or redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The claim of entitlement to service connection for right and left foot frostbite was denied in an unappealed August 2005 rating decision based on the determination that the medical evidence of record failed to show that this disability had been clinically diagnosed.  

4.  Evidence received since the August 2005 decision relates to an unestablished fact necessary to substantiate the claim for service connection for right and left foot frostbite, is not cumulative or redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for left wrist disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for right and left foot frostbite.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a left wrist condition and frostbite, feet bilateral, in August 2005.  The Veteran was notified of the denials by a letter dated in September 2005.  He did not complete an appeal of the denials or submit any additional pertinent evidence within the appeal period.  The August 2005 rating decision is accordingly final.  38 C.F.R. § 20.302.

The claims were denied in the August 2005 decision based on a finding that the medical evidence of record failed to show that these disabilities had been clinically diagnosed.  

The evidence of record in August 2005consisted of the Veteran's October 2004 claim that he had in-service injury to his left wrist and frostbite on both feet.

The pertinent evidence added to the record since that decision includes the Veteran's continued assertions, in the form of statements to VA and his testimony before the undersigned VLJ, that he had a left wrist injury and frostbite in service.  The Veteran also submitted and a lay statement from his sister in March 2012 in which she stated that he wrote to her while he was in service about his experience with a left wrist injury and frostbite.  

The Board has carefully considered those statements and concludes that the lay statement offered by the Veteran's sister is not cumulative or redundant of the evidence of record.  Moreover, it is supportive of the Veteran's statements.  Accordingly, it is new and material evidence. 

The Board must conclude that reopening of the Veteran's claims of entitlement to service connection for left wrist disability and right and left foot frostbite is in order.


ORDER

New and material evidence having been received, reopening of the claim for service connection for left wrist disability is granted.

New and material evidence having been received, reopening of the claim for service connection for right and left foot frostbite is granted.


REMAND

The Board finds additional development is warranted at this point on the claims for service connection for left wrist disability, right and left foot frostbite, hypertension, bilateral shoulder disability, back disability, and residuals of pilonidal cyst on tailbone. 

The Veteran contends that he is entitled to service connection for left wrist disability, right and left foot frostbite, hypertension, bilateral shoulder disability, back disability, and residuals of pilonidal cyst on tailbone as he believes these conditions are related to his active duty service.  Specifically, he asserts that his left wrist disability resulted after a ramp door fell on his wrist in service.  He also asserts that his frostbite occurred in service after sleeping in the back of a truck when it was "freezing" outside.  Finally, he contends that his hypertension, bilateral shoulder disability, and back disability had their onset in service.  Moreover, he testified before the undersigned VLJ that his back problems stemmed from his pilonidal cyst, which was removed in service.

The Board notes that the Veteran's service treatment records are presumed missing.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

As for post-service medical evidence, the record contains VA treatment records showing diagnoses of high blood pressure; hypertension; chronic low back pain with acute flare up; and bilateral shoulder degenerative joint disease, arthralgia, and severe glenohumeral arthritis.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 require that the Veteran be scheduled for VA examinations in response to his claims. 

Moreover, the Board notes that there appears to be a gap in the VA treatment records that have been associated with the claims file from 2004 through 2009.  VA records are considered part of the record on appeal since they are within VA's constructive possession, and such records may have bearing on the Veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO or the AMC should obtain all outstanding VA treatment records.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should obtain a copy of any pertinent, outstanding VA treatment records, including the period from 2004 to 2009.  A copy of the records should be associated with the claims file.

2.  Then, the RO should arrange for the Veteran to undergo VA examination(s) to determine the nature and etiology of his left wrist disability, right and left foot frostbite, hypertension, bilateral shoulder disability, back disability, and residuals of pilonidal cyst on tailbone. 

The claims file must be made available to and reviewed by the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions as well as his subjective history. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on the claims file review and the examination results, the examiner(s) should render an render an opinion as to whether there is a 50 percent or better probability that the Veteran's left wrist disability, right and left foot frostbite, hypertension, bilateral shoulder disability, back disability, and residuals of pilonidal cyst on tailbone are related to his active service.  For purposes of the opinion(s), the examiner(s) should assume that the Veteran is a reliable historian.  

The rationale for the opinion(s) must also be provided. 

3.  The RO should also undertake any other development it determines to be warranted and ensure that the duties to notify and assist are met. 

4.  Then, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

5.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned, if so indicated, to the Board for further appellate action. 

By this Remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


